SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Exhibit 10.6

LADDER TRANSLOADING SERVICES AGREEMENT

THIS LADDER TRANSLOADING SERVICES AGREEMENT (this “Agreement”) is dated as of
July 31, 2013, between Marlin Logistics, LLC, a Texas limited liability company
(“Marlin”), and Associated Energy Services, LP, a Texas limited partnership
(“AES”), both sometime hereinafter referred to jointly as the “Parties” and each
individually as a “Party”.

WITNESSETH

WHEREAS, AES desires to have crude oil, waxy crude and other types of crude
petroleum (collectively, “Crude Petroleum”) transferred (“transloaded”) from
trucks to railcars utilizing ladder transloaders (“Ladder Transloading
Services”) at various Transloading Facilities (as defined hereinafter) owned
and/or operated by Marlin; and

WHEREAS, Marlin intends to provide Ladder Transloading Services with respect to
Crude Petroleum owned and/or controlled by AES, as further described herein,
subject to the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
hereinafter, AES and Marlin agree as follows:

 

1. Definitions

“AES Termination Notice” has the meaning set forth in Section 5.2.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is controlled by or is
under common Control with, the Person in question.

“Agreement” has the meaning set forth in the first paragraph of this agreement.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“Barrel” means forty-two (42) U.S. gallons measured at sixty (60) degrees
Fahrenheit.

“Business Day” means a Day, other than Saturday or Sunday, when banks are open
for business in New York, New York.

“Capacity Reduction Period” has the meaning set forth in Section 5.3.

“Capacity Restoration” has the meaning set forth in Section 6.4.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (a) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (b) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (c) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

“Credit” has the meaning set forth in Section 4.3.

“Crude Petroleum” has the meaning set forth in the first “Whereas” clause set
forth above.

“Day” means a period of twenty-four (24) consecutive hours commencing 12:00
midnight Central Time, or such other period upon which the Parties may agree.

“Delivery Month” has the meaning set forth in Section 8.1.

“Effective Date” has the meaning set forth in Section 2.1.

“Excess Volumes” has the meaning set forth in Section 3.2.

“Extension Period” has the meaning set forth in Section 2.2.

 

2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Force Majeure” means acts of God, fires, floods, storms, landslides, lightning,
earthquakes, washouts, epidemics; acts of the public enemy, wars, blockades,
insurrections, terrorist acts, riots, civil disturbances; strikes, lockouts or
other industrial disturbances; compliance with orders of Governmental
Authorities; arrests and restraints of governments and people; explosions,
breakage or accidental disruption of service; breakdown of machinery, storage
tanks, or pipelines; freezing of machinery or lines of pipe; inability to obtain
at reasonable cost servitudes, right of way grants, permits, governmental
approvals, licenses, material, equipment, or supplies for constructing or
maintaining facilities; and similar events or circumstances that prevent a
Party’s ability to perform its obligations under this Agreement, so long as such
events or circumstances are beyond such Party’s reasonable control and not
caused by such Party’s negligence, and which could not have been prevented by
the Party’s due diligence; provided, however, that a Party’s failure to pay any
amounts due hereunder shall not constitute a Force Majeure event.

“Force Majeure Notice” has the meaning set forth in Section 5.1.

“Force Majeure Period” has the meaning set forth in Section 5.1.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Initial Term” has the meaning set forth in Section 2.2.

“Ladder Loader” means a ladder truck transloader capable of transloading Crude
Petroleum at a minimum rate of 63 barrels per hour.

“Ladder Transloading Fee” has the meaning set forth in Section 4.1.

“Ladder Transloading Services” has the meaning set forth in the first “Whereas”
clause set forth above.

“Losses” has the meaning set forth in Section 12.2.

“Minimum Capacity” has the meaning set forth in Section 3.3.

“Minimum Volume Commitment” means 1,260 Barrels per Day multiplied times the
number of Days during the applicable calendar Month.

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Month” means a calendar month beginning with the first Day of such Month.

“Monthly Shortfall Payment” has the meaning set forth in Section 4.3.

“Monthly Volume Shortfall” has the meaning set forth in Section 4.3.

“Operational Modification” has the meaning set forth in Section 7.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Representatives” has the meaning set forth in Section 13.1.

“Term” has the meaning set forth in Section 2.2.

“Termination Notice” has the meaning set forth in Section 5.1.

“transloaded” has the meaning set forth in the first “Whereas” clause set forth
above and “transloading” has a correlative meaning.

“Transloading Facilities” shall mean certain Crude Petroleum transloading
facilities owned and/or operated by Marlin, which, for the purpose of this
Agreement, collectively utilize a total of three Ladder Loaders. For the purpose
of this Agreement, the definition of Transloading Facilities shall not include
any skid transloaders, or any storage tanks currently or in the future situated
at such facilities, all of which, if utilized, will be addressed in a separate
agreement between Marlin and AES applicable to each such facility. As of the
date hereof, Marlin’s Transloading Facilities include (i) the Wildcat
Transloading Facility situated in or near Price, Utah, and (ii) the Big Horn
Transloading Facility situated in or near Bonneville, Wyoming.

 

2. Effective Date and Term

 

  2.1. The obligations of the Parties, as described in this Agreement, shall
commence on July 31, 2013 (the “Effective Date”).

 

  2.2. This Agreement shall be in force for a primary term of three years from
the Effective Date (the “Initial Term”), and shall automatically renew from year
to year thereafter (each an “Extension Period”) until terminated by either Party
as of the end of the Initial Term, or any Extension Period thereafter, on no
less than one hundred eighty (180) days advance written notice prior to the end
of the Initial Term or any Extension Period thereafter. The Initial Term and all
Extension Periods, if any, shall be referred to in this Agreement collectively
as the “Term.”

 

4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

3. Dedications and Commitments

 

  3.1. Each Month, AES shall deliver volumes of Crude Petroleum for transloading
utilizing the Ladder Loaders equal to at least the Minimum Volume Commitment or,
in the event that AES fails to do so, shall remit to Marlin the Monthly
Shortfall Payment.

 

  3.2. AES may request that volumes of Crude Petroleum in excess of the Minimum
Volume Commitment be transloaded by Marlin utilizing the Ladder Loaders (“Excess
Volumes”). To the extent Marlin has then uncommitted, available capacity at the
Ladder Loaders, Marlin shall use reasonable efforts to transload any Excess
Volumes that AES may request be transloaded but shall not be obligated to do so.
Any such Excess Volumes transloaded by Marlin utilizing the Ladder Loaders shall
be transloaded at the rates specified in Section 4.1 below.

 

  3.3. Except during a Force Majeure event or a temporary shutdown of one or
more of the Transloading Facilities and/or one or more of the Ladder Loaders for
testing, maintenance or repair, Marlin agrees to maintain and operate the Ladder
Loaders so that the actual operating capacity of each of the Ladder Loaders for
transloading of Crude Petroleum equals or exceeds 63 Barrels per hour (the
“Minimum Capacity”).

 

4. Fees

 

  4.1. For each Ladder Loader, AES shall pay Marlin the sum of ** per Barrel for
all Ladder Transloading Services performed by Marlin pursuant to this Agreement
(the “Ladder Transloading Fee”). The Ladder Transloading Fee shall be increased
on the first anniversary of the Effective Date and on each annual anniversary
date thereafter during the Term, by a percentage equal to the greater of zero or
the positive change in the CPI-U (All Urban Consumers), as reported by the U.S.
Bureau of Labor Statistics, comparing the latest published data with the
comparable data for the previous year.

 

  4.2. Marlin shall invoice AES on a Monthly basis for the Ladder Transloading
Services covering each of the three Ladder Loaders and AES shall pay all amounts
due (including any Monthly Shortfall Payments, as defined hereinafter, and
payments for Excess Volumes) no later than ten (10) calendar Days after AES’
receipt of Marlin’s invoices. Any past due amounts owed by AES to Marlin shall
accrue interest, payable on demand, at the lower of (a) eight percent (8%) per
annum or (b) the maximum lawful interest rate.

 

5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  4.3. If, during any Month, AES fails to deliver to Marlin for transloading
utilizing the Ladder Loaders an amount of Crude Petroleum equal to at least the
Minimum Volume Commitment for such Month applicable to each Ladder Loader, then
AES shall pay to Marlin an amount equal to (i) the Monthly Volume Shortfall
applicable to the particular Ladder Loader for such month multiplied by (ii) the
Ladder Transloading Fee then in effect (the “Monthly Shortfall Payment”).
“Monthly Volume Shortfall” for any Month applicable to each Ladder Loader shall
mean the number of Barrels by which the Minimum Volume Commitment for such Month
applicable to such Ladder Loader exceeds the actual Barrels of Crude Petroleum
delivered to Marlin for transloading by the applicable Ladder Loader during such
Month. The dollar amounts of any Monthly Shortfall Payment included in the
Monthly invoice described above and paid by AES shall be posted as a credit to
AES’s account (the “Credit”), and such Credit shall be applied against amounts
owed by AES for Excess Volumes transloaded by Marlin during the then existing
calendar quarter. Credits will be applied during the calendar quarter in which
such Credits accrue and any portion of the Credit that is not used by AES during
the applicable calendar quarter will expire.

 

  4.4. In addition to the Ladder Transloading Fees set forth above, AES shall
reimburse Marlin for each of the following:

 

  (a) any costs incurred by Marlin in complying with any new Applicable Laws
that affect the services provided to AES under this Agreement, provided that
(i) compliance by Marlin with any such new Applicable Law to perform the Ladder
Transloading Services in accordance with this Agreement requires capital
expenditures by Marlin not otherwise required for Marlin to conduct its business
in the ordinary course, and (ii) Marlin has made commercially reasonable efforts
to mitigate the effect of such Applicable Laws. AES and Marlin will negotiate in
good faith to agree on the level of the increased Ladder Transloading Fees,
which will be sufficient to allow Marlin to recover such increased cost (plus
reasonable profit) incurred as result of any of the events described in this
paragraph;

 

  (b) all taxes (other than income taxes, gross receipt taxes, ad valorem taxes,
property taxes and similar taxes) incurred by Marlin on AES’s behalf with
respect to the services provided under this Agreement; and

 

  (c) The actual costs of any capital expenditures Marlin agrees to make at
AES’s request.

 

  4.5. AES and its duly authorized representatives may, at AES’s option and at
its sole expense at all reasonable times, but not more often than once in any
calendar year,

 

6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  audit the books and records of Marlin with respect to any amounts payable by
AES hereunder. Any audit of a particular calendar year must commence during the
two-year period (or such longer period as the Parties may agree) following the
end of such year.

 

5. Force Majeure

 

  5.1. Unless otherwise specifically provided for in this Agreement, if Marlin
is rendered unable, wholly or in part, by Force Majeure to carry out its
obligations under this Agreement, other than to make payments due, the
obligations of Marlin, so far as they are affected by Force Majeure, will be
suspended during the continuance of any inability so caused, but for no longer
period. Marlin shall use commercially reasonable efforts to remedy such Force
Majeure.

 

  5.2. As soon as possible following the occurrence of a Force Majeure event,
Marlin shall provide AES with written notice of the occurrence of such Force
Majeure event (a “Force Majeure Notice”). Marlin shall identify the full
particulars and the approximate length of time that Marlin believes in good
faith such Force Majeure event shall continue (the “Force Majeure Period”). If
Marlin advises in any Force Majeure Notice that it believes in good faith that
the Force Majeure Period shall continue for more than six (6) consecutive
months, then, subject to Section 6 below, at any time after Marlin delivers such
Force Majeure Notice, either Party may terminate this Agreement, but only upon
delivery to the other Party of a notice (a “Termination Notice”) at least six
(6) months prior to the expiration of the Force Majeure Period; provided,
however, that such Termination Notice shall be deemed canceled and of no effect
if the Force Majeure Period ends prior to the expiration of such six (6) month
period. For the avoidance of doubt, neither Party may exercise its right under
this Section 5.1 to terminate this Agreement as a result of a Force Majeure
event with respect to any machinery, storage tanks, lines of pipe or other
equipment that has been unaffected by, or has been restored to working order
since, the applicable Force Majeure event, including pursuant to a restoration
under Section 6.4.

 

  5.3. Notwithstanding the foregoing, if AES delivers a Termination Notice to
Marlin (the “AES Termination Notice”) and, within thirty (30) Days after
receiving such AES Termination Notice, Marlin notifies AES in writing that
Marlin believes in good faith that it shall be capable of fully performing its
obligations under this Agreement within a reasonable period of time, then the
AES Termination Notice shall be deemed revoked and this Agreement shall continue
in full force and effect as if such AES Termination Notice had never been given.

 

  5.4. Subject to Section 6 below, Marlin’s obligations to maintain the Minimum
Capacity shall be temporarily suspended during the occurrence and for the entire

 

7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  duration of a Force Majeure event that prevents Marlin from transloading the
applicable Minimum Capacity. If Marlin is unable to transload volumes of Crude
Petroleum actually delivered by AES for transloading utilizing a Ladder Loader
up to the Minimum Capacity due to a Force Majeure event lasting longer than
forty-eight (48) consecutive hours, during any such Force Majeure period after
the expiration of the 48 consecutive hour period (the “Capacity Reduction
Period”), the Minimum Volume Commitment for the affected Ladder Loader shall be
reduced to the actual capacity of the Ladder Loader(s) adversely affected by
such Force Majeure and the calculation of any applicable Monthly Shortfall
Payment during such Capacity Reduction Period shall be based on the reduced
Minimum Volume Commitment. At such time as Marlin is capable of transloading
volumes equal to the Minimum Capacity, AES’s obligation to pay the full Ladder
Transloading Fees and any Monthly Shortfall Payments based on the non-reduced
Minimum Volume Commitment shall be fully restored.

 

6. Capabilities of the Ladder Loaders

 

  6.1. Marlin shall use reasonable commercial efforts to minimize the disruption
of service utilizing the Ladder Loaders. Marlin shall promptly inform AES of any
actual or anticipated partial or complete disruption of service involving a
Ladder Loader that is expected to extend for more than twenty-four (24) hours,
including relevant information about the nature, extent, cause and expected
duration of the disruption and the actions Marlin is taking to resume full
operations, provided that Marlin shall not have any liability for any failure to
notify, or delay in notifying, AES of any such matters except to the extent AES
has been materially prejudiced or damaged by such failure or delay. Marlin shall
provide AES with at least ten (10) Days’ prior written notice of any planned
maintenance or repair activity involving the Ladder Loaders that will
significantly reduce the Minimum Capacity.

 

  6.2. Subject to Section 3.2, Force Majeure, disruptions for routine testing,
repair and maintenance consistent with Crude Petroleum transloading industry
standards and any requirements of Applicable Law, Marlin shall accept for
transloading utilizing the Ladder Loaders, up to the maximum capacity of its
Ladder Transloading Services, all Crude Petroleum that meets the quality
specifications of the applicable railroad Tariffs or AES’ purchaser(s). Further,
Marlin shall maintain and repair all Ladder Loaders in accordance with
transloading industry standards and in a manner which allows the Ladder Loaders
to be capable, subject to Force Majeure or temporary shutdown for testing,
repair and maintenance, of transloading volumes of Crude Petroleum that are no
less than the Minimum Capacity.

 

8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  6.3. If for any reason, including without limitation a Force Majeure event,
the throughput capacity of the Ladder Loaders fall below the Minimum Capacity,
then during such period of reduced throughput capacity, AES’s obligation to
deliver volumes of Crude Petroleum for transloading utilizing the affected
Ladder loader up to the Minimum Volume Commitment shall be reduced as described
in Section 5.3.

 

  6.4. If, for any reason, Marlin fails to maintain the capacity of the Ladder
Loaders at least at the Minimum Capacity for a period of fifteen
(15) consecutive Days, except during a Force Majeure event or temporary shutdown
for testing, repair or maintenance, either Party shall have the right to call a
meeting between executives of both Parties by providing at least two
(2) Business Days’ prior written notice. Any such meeting shall be held at a
mutually agreeable location and shall be attended by executives of both Parties
having sufficient authority to commit his or her respective Party to a Capacity
Restoration (hereinafter defined). At the meeting, the Parties shall negotiate
in good faith with the objective of reaching a joint resolution for the
restoration of capacity through the Ladder Loaders which shall, among other
things, specify steps to be taken by Marlin to fully accomplish such restoration
and the deadlines by which such restoration must be completed (the “Capacity
Restoration”). Any such Capacity Restoration shall set forth an agreed upon time
schedule for such restoration. Such time schedule shall be reasonable under the
circumstances, consistent with customary transloading industry standards and
shall take into consideration Marlin’s economic considerations relating to costs
of the repairs and AES’s requirements concerning its operations. Subject to the
remainder of this Section 6.4 and to Section 6.5, Marlin shall bear the entire
cost of any Capacity Restoration. In the event AES shall determine in good faith
that its economic considerations justify incurring additional costs to restore
an affected Ladder Loader in a more expedited manner than the time schedule
determined in accordance with the preceding sentence, AES may require Marlin to
expedite the restoration to the extent commercially reasonable, subject to AES’s
payment, in advance, of the estimated incremental costs to be incurred by Marlin
as a result of such expedited time schedule. In the event the Parties agree to
an expedited restoration plan wherein AES agrees to fund a portion of the
restoration cost, then neither Party shall have the right to terminate this
Agreement pursuant to Section 5.1 above so long as such restoration is being
conducted with due diligence, and AES shall pay such portion of the restoration
costs to Marlin in advance based on an estimate conforming to applicable Crude
Petroleum pipeline industry standards. Upon completion of the restoration, AES
shall pay the difference between the actual portion of restoration costs to be
paid by AES pursuant to this Section 6.4 and the estimated amount paid under the
preceding sentence within thirty (30) Days after receipt of Marlin’s invoice or,
if appropriate, Marlin shall refund to AES the excess of the estimate paid by
AES over Marlin’s actual costs as previously described within thirty (30) Days
after completion of the restoration.

 

9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

  6.5. If Marlin either (a) refuses or fails to meet with AES within the period
set forth in Section 6.4, (b) refuses to agree to perform a Capacity Restoration
or (c) fails to perform its obligations in compliance with the terms of a
Capacity Restoration, then AES may require Marlin to complete a restoration of
the affected Ladder Loader. Any such restoration required under this Section 6.5
shall be completed by Marlin at Marlin’s cost. Marlin shall use commercially
reasonable efforts to continue to provide transloading of Crude Petroleum
tendered by AES while such restoration is being completed. Any work performed by
Marlin pursuant to this Section 6.5 shall be performed and completed in a good
and workmanlike manner consistent with applicable Crude Petroleum industry
standards and in accordance with all Applicable Laws.

 

  6.6. The services provided by Marlin pursuant to this Agreement shall consist
only of Ladder Transloading Services and Marlin shall not be obligated to
provide terminalling or tankage facilities at any location or be obligated to
arrange railcar leasing or railroad transportation. Marlin shall not have
liability for any railcar with respect to ownership or lease costs. Marlin shall
not charge AES railcar storage while AES’ railcar is in Marlin’s transloading
area during transloading operations nor shall Marlin be responsible for any
demurrage charges incurred whether caused in whole or in part by Marlin’s
actions or inactions. Switching of partially full railcars in and out of
Marlin’s transloading area shall be subject to the applicable railroads tariff
and shall be borne solely by AES. AES shall not have the right to store railcars
in Marlin’s transloading area.

 

  6.7. Any liability for measurement of volume losses of Crude Petroleum will be
AES’ sole risk.

 

7. Relocation of Equipment

It is acknowledged that initially, two of the Ladder Loaders will be situated at
the Wildcat Transloading Facility and one Ladder Loader shall be situated at the
Big Horn Transloading Facility. If AES desires to relocate one or more of the
Ladder Loaders to another transloading location owned and/or operated and/or to
be owned and/or operated by Marlin, AES shall send written notice to Marlin
making such request, and if mutually agreed to by Marlin and AES, such Ladder
Loader(s) will be moved to the location mutually agreed to by AES and Marlin.
All cost associated with the demobilization and mobilization of such Ladder
Loader(s) and the cost of setting up the Ladder Loader(s) to be fully
operational at such new location shall be borne by AES or will be reimbursed to
Marlin by AES if Marlin elects to perform such demobilization and mobilization
services itself. All risk of loss associated with such demobilization and
mobilization shall be

 

10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

borne by AES until the Ladder Loader is fully operational at such new location.
The fees set forth in Section 4 above shall continue unabated prior to, during
and subsequent to the movement of such Ladder Loader irrespective of whether the
Ladder Loader is moved to another Marlin transloading location. Subsequent
movements of any of the Ladder Loaders shall be subject to these same terms and
provisions.

 

8. Nominations, Tenders and Title

 

  8.1. AES shall provide to Marlin monthly nominations of the volumes of Crude
Petroleum that AES desires to transload utilizing the Ladder Loaders at least
five Business Days prior to the first day of the Month in which transloading is
expected to occur (the “Delivery Month”) and shall update such nominations on a
regular basis throughout the Delivery Month. In addition, AES shall give
reasonable notice to Marlin of inbound shipment of Crude Petroleum and shall
provide Marlin with a Material Safety Data Sheet for the Crude Petroleum. The
notification shall be in writing transmitted by email or facsimile transmission
and shall give the time AES’s driver wishes to arrive for unloading and the
applicable Transloading Facility. If Marlin is unable to accommodate AES’ driver
at the requested time, Marlin shall advise AES of available time slots.
Unscheduled requests for transloading shall be subject to delays and the
availability or personnel or equipment.

 

  8.2. Title to the Crude Petroleum transloaded pursuant to this Agreement shall
always remain the property of AES. Marlin shall be deemed to have custody of the
Crude Petroleum from the time it passes the flange or other connection between
the delivery truck until it passes the railroad tank car’s receiving line or
flange. Marlin shall observe prudent industry practices in the receipt,
transloading, and handling of AES’s Crude Petroleum.

 

9. Additional Provisions Applicable to Transloading Services

 

  9.1. AES shall be responsible for any damages and/or repair to the
Transloading Facilities resulting from (i) the negligence or wrongful acts of
AES or any of its employees or agents, including without limitation, any tank
truck drivers, and (ii) the delivery of any product or material other than Crude
Petroleum for handling at the Transloading Facilities.

 

  9.2. AES shall have no liability for normal wear and tear or deterioration of
the Transloading Facilities caused by the services contemplated in this
Agreement.

 

11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

10. Regulatory Matters

 

  10.1. In the event any Governmental Authority takes any adverse action with
respect to Marlin or the Transloading Facilities that negatively affects the
rights, obligations or expenses of Marlin under this Agreement, then the Parties
shall negotiate in good faith to amend this Agreement to comply with any
legislative, regulatory, administrative or judicial action and to retain the
protections and structures reflected by its current terms to the maximum extent
permissible under such judgment. In the event the Parties are unable to reach
agreement with respect to such an amendment within a reasonable period of time
(which shall not be less than thirty (30) Days) after the effectiveness of such
action, then either Party may terminate this Agreement upon written notice to
the other Party.

 

  10.2. In carrying out the terms and provisions of this Agreement, the Parties
shall comply with all present and future Applicable Laws of any Governmental
Authority having jurisdiction.

 

11. Insurance, Responsibility For Loss or Damage

 

  11.1. AES shall maintain comprehensive insurance coverage for its Crude
Petroleum while in Marlin’s custody and control. Marlin shall maintain
comprehensive general liability insurance for injury to persons or property,
including pollution liability, with combined limits of one million dollars for
each occurrence. Marlin shall also maintain Workers’ Compensation insurance in
accordance with Applicable Law. Neither party shall have any liability for any
risk insured by the other or for which the other is responsible for insuring
under this Agreement. If requested, Marlin shall promptly provide AES with
certificates of insurance evidencing its insurance coverage, with the insurer’s
agreement to provide AES with thirty (30) Days’ prior written notice of any
cancellation, expiration, nonrenewal or reduction in coverage of any such
policy.

 

  11.2. Marlin shall in no event be liable for loss or damage to AES’s Crude
Petroleum, except when caused by Marlin’s gross negligence or willful
misconduct. In consideration of the fees payable by AES to Marlin as provided in
Section 4 of this Agreement (it being acknowledged that higher charges would be
made but for the limitation of liability set forth in this section), it is
understood and agreed that under no circumstances may Marlin’s liability for
Crude Petroleum loss or damage or for any other loss or damage under this
Agreement, including the indemnification provisions set forth in Section 12
hereinafter, exceed $1,000,000. Marlin shall not be liable for evaporation,
clingage, separation or discoloration of Crude Petroleum while being
transloaded.

 

12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

12. Indemnities

 

  12.1. Environmental, Health or Safety Liability. AES agrees to protect,
defend, indemnify and hold Marlin and its directors, officers, employees,
servants, third-party agents, and Affiliated companies, free and harmless from
and against all claims, suits, costs, liabilities, judgments, costs of specific
performance orders or remedial action requirements, or demands for damages for
potential or actual liability under federal, state or local environmental,
health or safety laws or authorities, in conjunction with, relating to or
arising out of work to performed under this Agreement, resulting from or
proximately caused by the sole or concurrent acts or omissions of AES or AES’
customers, directors, officers, employees, servants, third-party agents or third
parties with whom AES has a direct or indirect contractual relationship. With
respect to the matters so indemnified, AES agrees to investigate, handle,
respond to, provide defense for and defend any claim, governmental order, demand
or suit at its sole expense.

 

  12.2. Other Liabilities.

 

  (a) Notwithstanding anything else contained in this Agreement (other than
Section 12.1 above and subject to the provisions of Section 11.2 above), Marlin
shall defend, indemnify, and hold harmless AES and each of its respective
Affiliates, officers, directors, managers, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
(collectively, “Losses”) for or relating to (i) personal or bodily injury to, or
death of the employees of AES and, as applicable, its customers,
representatives, and agents, (ii) loss of or damage to any property, products,
material, and/or equipment belonging to AES and, as applicable, its customers,
representatives, and agents, and each of their respective Affiliates,
contractors, and subcontractors (except for any volume losses of Crude
Petroleum), (iii) loss of or damage to any other property, products, material,
and/or equipment of any other description (except for any volume losses of Crude
Petroleum), and/or personal or bodily injury to, or death of any other Person or
Persons; and with respect to clauses (i) through (iii) above, which is caused by
or resulting in whole or in part from the acts and omissions of Marlin or its
employees, representatives or agents in connection with the ownership or
operation of the Transloading Facilities and the services provided hereunder;
and (iv) any Losses incurred by AES due to a breach of this Agreement by Marlin
or its Representatives; PROVIDED, HOWEVER, THAT MARLIN

 

13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS AES FROM AND AGAINST ANY
LOSSES TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF AES.

 

  (b) Notwithstanding anything else contained in this Agreement, AES shall
defend, indemnify, and hold harmless Marlin and each of its respective
Affiliates, officers, directors, managers, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all Losses for or
relating to (i) personal or bodily injury to, or death of the employees of
Marlin and, as applicable, its customers, representatives, and agents; (ii) loss
of or damage to any property, products, material, and/or equipment belonging to
Marlin and, as applicable, its customers, representatives, and agents, and each
of their respective Affiliates, contractors, and subcontractors; (iii) loss of
or damage to any other property, products, material, and/or equipment of any
other description, and/or personal or bodily injury to, or death of any other
Person or Persons; and with respect to clauses (i) through (iii) above, which is
caused by or resulting in whole or in part from the acts and omissions of AES or
its employees, representatives or agents, in connection with AES’s use of the
Transloading Facilities and the services provided hereunder; and (iv) any Losses
incurred by Marlin due to a breach of this Agreement by AES, or, as applicable,
its carriers, customers and Representatives; PROVIDED, HOWEVER, THAT AES SHALL
NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS MARLIN FROM AND AGAINST ANY
LOSSES TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF MARLIN.

 

13. Confidentiality

 

  13.1. From and after the Effective Date, each Party shall hold, and shall
cause its Affiliates and its and their respective directors, managers, officers,
employees, agents, consultants, advisors, contractors and other representatives
(collectively, “Representatives”) to hold all Confidential Information of the
other Party in strict confidence, with at least the same degree of care that
applies to such Party’s confidential and proprietary information and shall not
use such Confidential Information except in connection with its performance or
acceptance of services hereunder and shall not release or disclose such
Confidential Information to any other Person, except its Representatives. Each
Party shall be responsible for any breach of this section by any of its
Representatives.

 

14



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  13.2. If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required approval, permit, consent or
license, the receiving Party shall, to the extent legally permissible, provide
written notice to the providing Party before disclosing such Confidential
Information. Upon receipt of such notice, the providing Party shall promptly
either seek an appropriate protective order, waive the receiving Party’s
confidentiality obligations hereunder to the extent necessary to permit the
receiving Party to respond to the demand, or otherwise fully satisfy the
subpoena or demand or the requirements of the applicable Governmental Authority.
If the receiving Party is legally compelled to disclose such Confidential
Information or if the providing Party does not promptly respond as contemplated
by this section, the receiving Party may disclose that portion of Confidential
Information covered by the notice or demand.

 

  13.3. Each Party acknowledges that the disclosing Party would not have an
adequate remedy at law for the breach by the receiving Party of any one or more
of the covenants contained in this Section 13 and agrees that, in the event of
such breach, the disclosing Party may, in addition to the other remedies that
may be available to it, apply to a court for an injunction to prevent breaches
of this Section 13 and to enforce specifically the terms and provisions of this
Section 13. Notwithstanding any other section hereof, the provisions of this
Section 13 shall survive the termination of this Agreement.

 

14. Assignment

Neither Party may assign this Agreement nor any of the rights, interests or
obligations under this Agreement without the prior written consent of the other
Party, which consent shall not be unreasonably withheld; provided, however, that
either Party may assign its rights under this Agreement to a successor in
interest resulting from any merger, reorganization, consolidation or as part of
a sale of all or substantially all of its assets. This Agreement is binding upon
and inures to the benefit of the successors, permitted assigns, and
representatives in bankruptcy of the Parties. Nothing contained in this Section
will prevent either Party from mortgaging its rights as security for its
indebtedness, but any such mortgage shall be subordinate to the Parties’ rights
and obligations under this Agreement.

 

15. Representations and Warranties

Each Party to this Agreement represents and warrants to the other that it is an
entity duly organized, validly existing and in good standing under the laws of
the state of its organization and has all requisite corporate power and
corporate authority to enter into this Agreement and to carry out the terms and
provisions hereof.

 

15



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

16. Termination and Amendment

 

  16.1. This Agreement may not be terminated except as expressly provided
herein, nor may any of its provisions be amended or waived without prior written
consent of both Parties hereto.

 

  16.2. Neither failure nor delay by any Party to exercise any right or remedy
of such Party provided herein shall operate as a waiver with respect to a future
exercise thereof, nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy.

 

17. Notices

Any notice, statement, or invoice provided for in this Agreement shall be in
writing and shall be considered as having been given if hand carried or if
mailed by United States mail, postage prepaid, to the following address,
respectively:

AES:

 

Name:    Associated Energy Services, LP Address:    2105 CityWest Blvd., Suite
100    Houston, Texas 77042 Attention:    President Marlin:    Name:    Marlin
Logistics, LLC Address:    2105 CityWest Blvd., Suite 100    Houston, Texas
77042 Attention:    President

or to such other address as such Party may indicate by a notice delivered in
accordance with this Section 17.

 

16



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

18. Governing Law

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Texas, without recourse to any principles of law governing
conflicts of law that would otherwise require the application of the laws of
another jurisdiction.

 

19. Fees and Costs; Damages

If mediation or arbitration is necessary to resolve a dispute other than one
arising under the indemnification obligations of this Agreement, each Party
agrees to bear its own attorneys’ fees and costs of investigation and defense,
and each Party waives any right to recover those fees and costs from the other
Party or Parties.

 

20. Mutual Waiver of Certain Remedies

Except as to the Parties’ indemnification obligations, if any, NEITHER PARTY
SHALL BE LIABLE OR OTHERWISE RESPONSIBLE TO THE OTHER FOR CONSEQUENTIAL OR
INCIDENTAL DAMAGES, FOR LOST PRODUCTION, OR FOR PUNITIVE DAMAGES AS TO ANY
ACTION OR OMISSION, WHETHER CHARACTERIZED AS A AGREEMENT BREACH OR TORT, THAT
ARISES OUT OF OR RELATES TO THIS AGREEMENT OR ITS PERFORMANCE OR NONPERFORMANCE.

 

21. Severability

In the event any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, or by an
empowered government agency, such findings shall not affect the remaining
provisions of this Agreement, which are not found to be invalid, illegal or
unenforceable, unless such construction would be unreasonable.

 

22. Default

 

  22.1. Either Party hereunder shall be in default if such Party: (a) materially
breaches any provision of this Agreement and such breach is not cured within
fifteen (15) Days after written notice thereof (which notice shall describe such
breach in reasonable detail) is received by such Party; provided, however, that
if such breach is not capable of being cured within fifteen (15) Days but the
defaulting Party promptly commences and diligently prosecutes such cure, then
such cure period will be extended for up to an additional ninety (90) Days;
(b) becomes insolvent, enters voluntary or involuntary bankruptcy or makes an
assignment for the benefit of creditors; (c) fails to pay any undisputed sums
due hereunder when due.

 

17



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  22.2. If either Party is in default as described above, then the
non-defaulting Party may: (a) terminate this Agreement upon written notice to
the defaulting Party; (b) withhold any payments due to the defaulting Party
under this Agreement; (c) suspend the performance of its obligations hereunder;
and/or (d) pursue any other remedy at law or in equity.

 

23. Waiver of Trade Practices Acts

The Parties intend that Supplier’s rights and remedies with respect to this
Agreement and all related practices of the Parties shall be governed by legal
principles other than the Texas Deceptive Trade Practices–Consumer Protection
Act, Tex. Bus. & Com. Code Ann. §17.41 et seq. (“DTPA”). THE PARTIES HEREBY
WAIVE APPLICABILITY OF THE DTPA TO THIS AGREEMENT AND TO ANY AND ALL DUTIES,
RIGHTS, OR REMEDIES THAT MIGHT BE IMPOSED BY THE DTPA, WHETHER THEY ARE APPLIED
DIRECTLY BY THE DTPA ITSELF OR INDIRECTLY IN CONNECTION WITH OTHER STATUTES;
PROVIDED THAT THE PARTIES DO NOT WAIVE §17.555 OF THE DTPA. EACH PARTY WARRANTS
THAT IT IS A “BUSINESS CONSUMER” FOR PURPOSES OF THE DTPA, THAT IT HAS ASSETS OF
$5 MILLION OR MORE AS SHOWN IN ITS MOST RECENT FINANCIAL STATEMENTS, THAT IT HAS
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT ENABLES IT TO
EVALUATE THE MERITS AND RISKS OF THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT, THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL OF ITS OWN CHOICE IN
ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED IN IT; AND THAT
IT IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH THE OTHER PARTY.
Each Party recognizes that the consideration for which the other Party has
agreed to perform under this Agreement has been predicated upon the
inapplicability of the DTPA and this waiver of the DTPA. Each Party further
recognizes that the other Party, in determining to proceed with entering into
this Agreement, has expressly relied upon this waiver and the inapplicability of
the DTPA.

 

24. Arbitration

The Parties desire to informally resolve any disputes that may arise, if
possible. All disputes arising out of or relating to this Agreement that are not
resolved by agreement of the Parties must be resolved under the provisions of
this Section. If disputes arise out of or relating to this Agreement, a Party
shall give written notice of such disputes to the other Party, and each Party
will appoint an employee to negotiate with the other Party concerning the
disputes. If the disputes have not been resolved by negotiation within 30 Days
of the initial dispute notice, or if the complaining Party fails to send an
initial dispute notice, the disputes shall be resolved by arbitration in
accordance with the then current International Institute for Conflict Prevention
and Resolution Rules for Non-Administered Arbitration and related commentary
(“Rules”) and this Section. The

 

18



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1, et
seq., and the Rules, to the exclusion of any provision of state law inconsistent
with them. The Party seeking resolution shall initiate arbitration by written
notice sent to the other Party. The Parties shall promptly select one
disinterested arbitrator with at least ten years’ experience in the natural gas
industry or ten years’ experience with natural gas law, and not previously
employed by either Party or its Affiliates, and, if possible, shall be selected
by agreement between the Parties. If the Parties cannot select an arbitrator by
agreement within 30 Days of the date of the notice of arbitration, a qualified
arbitrator will be selected in accordance with the Rules. If the disputes
involve an amount greater than $1,000,000, they will be decided by a panel of
three arbitrators with the above qualifications, one selected by each Party, and
the third selected by the Party-appointed arbitrators, or in the absence of
their agreement, pursuant to the Rules. The arbitrator(s) shall resolve the
disputes and render a final award in accordance with the substantive law of the
state referenced in Section 18 above, “Governing Law.” The arbitration award
will be limited by Sections 19, “Fees and Costs; Damages,” Section 20, “Mutual
Waiver of Certain Remedies,” and Section 23, “Waiver of Trade Practices Acts.”
The Parties intend case specific dispute resolution; either Party may opt out of
any attempted class action for all claims of any Party related to this
Agreement. The arbitrator(s) shall state the reasons for the award in writing,
and judgment on the arbitration award may be entered in any court having
jurisdiction.

 

25. Negotiations; Entire Agreement; Amendment; No Third Party Beneficiaries.

The language of this Agreement shall not be construed in favor of or against
either Party, but shall be construed as if the language were drafted mutually by
both Parties. This Agreement constitutes the final and complete agreement
between the Parties. There are no oral promises, prior agreements,
understandings, obligations, warranties, or representations between the Parties
relating to this Agreement other than those stated herein. All waivers,
modifications, amendments, and changes to this Agreement shall be in writing and
signed by the authorized representatives of the Parties. The relations between
the Parties are those of independent contractors; this Agreement creates no
joint venture, partnership, association, other special relationship, nor any
fiduciary obligations. There are no third party beneficiaries of this Agreement.

 

26. Counterparts

This Agreement may be executed in any number of counterparts, all of which will
be considered together as one instrument, and this Agreement will be binding
upon all Parties executing it.

 

19



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, Marlin and AES have caused this Agreement to be duly
executed, all as of the date set forth above.

 

Marlin Logistics, LLC

By:

 

/s/ W. Keith Maxwell III

Name:

 

W. Keith Maxwell III

Title:

 

Chief Executive Officer

Associated Energy Services, LP

By:

 

/s/ W. Keith Maxwell III

Name:

 

W. Keith Maxwell III

Title:

 

Chief Executive Officer

 

20